Fourth Court of Appeals
                                San Antonio, Texas
                                    November 25, 2015

                                   No. 04-15-00590-CR

                             EX PARTE Stephen POLASEK

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR8647
                      Honorable Andrew Carruthers, Judge Presiding

                                         ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED AS MOOT.

      It is so ORDERED on November 25, 2015.


                                             _____________________________
                                             Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2015.


                                             _____________________________
                                             Keith E. Hottle, Clerk